DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 9, 15, 18, 22 – 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gan et al. (US 2012/0058719).
Regarding Claim 1, Gan teaches a repeater that relays communications between a first communication device and a second communication device, comprising: a processor; and a memory coupled with the processor, wherein the memory includes instructions executable by the processor to cause the repeater (Section 0092, repeater comprises a processor and memory) to: determine one or more power configuration parameters associated with the repeater (Figure 8a, Section 0080, repeater interference information reads on the power configuration parameter); transmit the one or more power configuration parameters from the repeater to a controlling node (Figure 8a, Section 0080, repeater interference report is sent to the base station, which is the controlling node); receive, at the repeater from the controlling node, gain configuration information determined based on the one or more power configuration parameters (Figure 8a, Section 0081, set gain command is sent from the base station to the repeater); receive a communication from the first communication device (Figure 1 shows repeater receiving a communication from a mobile (110)); determine a gain value based on the gain configuration information (Section 0081, the repeater gain in accordance with set gain command is determined); apply the gain value to the received communication to create a gain adjusted communication (Section 0081, the determined repeater gain would be applied); and transmit the gain adjusted communication to the second communication device (Figure 1, Section 0081, the communication would be adjusted based on the applied gain and sent to the base station (105)).
Regarding Claim 23, Gan teaches a method of wireless communication performed by a repeater that relays communications between a first communication device and a second communication device, comprising: determining one or more power configuration parameters associated with the repeater (Figure 8a, Section 0080, repeater interference information reads on the power configuration parameter); transmitting the one or more power configuration parameters from the repeater to a controlling node (Figure 8a, Section 0080, repeater interference report is sent to the base station, which is the controlling node); receiving, at the repeater from the controlling node, gain configuration information determined based on the one or more power configuration parameters (Figure 8a, Section 0081, set gain command is sent from the base station to the repeater); receiving a communication from the first communication device (Figure 1 shows repeater receiving a communication from a mobile (110)); determining a gain value based on the gain configuration information (Section 0081, the repeater gain in accordance with set gain command is determined); applying the gain value to the received communication to create a gain adjusted communication (Section 0081, the determined repeater gain would be applied); and transmitting the gain adjusted communication to the second communication device (Figure 1, Section 0081, the communication would be adjusted based on the applied gain and sent to the base station (105)).
Regarding Claim 24, Gan teaches a method of wireless communication performed by a controlling node that communicates with a repeater, comprising: receiving one or more power configuration parameters associated with the repeater (Figure 8a, Section 0080, repeater interference report is sent to the base station, which is the controlling node); determining gain configuration information for the repeater based on the one or more power configuration parameters received from the repeater; and transmitting the gain configuration information from the controlling node to the repeater (Figure 8a, Section 0081, set gain command is sent from the repeater to the base station).
Regarding Claim 25, Gan teaches a controlling node that communicates with a repeater, comprising: a processor; and a memory coupled with the processor, wherein the memory includes instructions executable by the processor to cause the controlling node (Figure 1, base station (105) is the controlling node, typical base stations comprise processors with memory that stores executable instructions), to: receive one or more power configuration parameters associated with the repeater (Figure 8a, Section 0080, repeater interference report is sent to the base station, which is the controlling node); determine gain configuration information for the repeater based on the one or more power configuration parameters received from the repeater; and transmit the gain configuration information from the controlling node to the repeater (Figure 8a, Section 0081, set gain command is sent from the repeater to the base station).
Regarding Claim 3, Gan teaches all of the claimed limitations recited in Claim 1.  Gan further teaches wherein the one or more power configuration parameters comprise a current transmit power parameter associated with the repeater (Section 0080, typical interference comprises interference power level which reads on a transmit power parameter). 
Regarding Claim 4, Gan teaches all of the claimed limitations recited in Claim 1.  Gan further teaches wherein the one or more power configuration parameters comprise a current gain setting value associated with the repeater (Section 0041, the repeater gain is adjusted from the current gain to a new gain thus there is a current gain).
Regarding Claim 5, Gan teaches all of the claimed limitations recited in Claim 1.  Gan further teaches wherein the one or more power configuration parameters comprise a maximum gain setting value associated with the repeater (Section 0071, maximum repeater gain).
Regarding Claim 6. Gan teaches all of the claimed limitations recited in Claim 1.  Gan further teaches wherein the one or more power configuration parameters comprise a maximum output power value associated with the repeater (Section 0071, maximum repeater transmission (TX) power is the maximum output power).
Regarding Claim 7, Gan teaches all of the claimed limitations recited in Claim 1.  Gan further teaches wherein the memory includes instructions executable by the processor to cause the repeater to transmit the one or more power configuration parameters to the controlling node based on a periodic schedule (Section 0080, repeater interference report can be sent whenever an interference measure can be obtained, which can occur periodically).
Regarding Claim 8, Gan teaches all of the claimed limitations recited in Claim 1.  Gan further teaches wherein the memory includes instructions executable by the processor to cause the repeater to detect an event trigger and transmit the one or more power configuration parameters to the controlling node in response to the event trigger (Section 0080, a determination that the repeater interference can be obtained triggers the transmission of the report).
Regarding Claim 9, Gan teaches all of the claimed limitations recited in Claim 8.  Gan further teaches wherein the instructions executable by the processor to cause the repeater to detect the event trigger comprise instructions executable by the processor to cause the repeater to: detect a request from the controlling node for updated power configuration parameters; detect satisfaction of an output power threshold condition; or detect satisfaction of a gain setting threshold condition (Section 0078, interference power thus the interference threshold reads on power threshold).
Regarding Claim 15, Gan teaches all of the claimed limitations recited in Claim 1.  Gan further teaches wherein the gain configuration information received at the repeater from the controlling node explicitly specifies the gain value to be used by the repeater (Section 0081, set gain command indicates the desired gain value).
Regarding Claim 18, Gan teaches all of the claimed limitations recited in Claim 1.  Gan further teaches wherein the instructions executable by the processor to cause the repeater to determine the gain value comprise instructions executable by the processor to cause the repeater to determine the gain value based on the gain configuration information received from the controlling node and also based on one or more gain control factors determined locally at the repeater (Sections 0080, 0081, repeater determines the interference measure, which is a gain control factor determined locally).
Regarding Claim 22, Gan teaches all of the claimed limitations recited in Claim 1.  Gan further teaches wherein the controlling node is the first communication device, and wherein the first communication device is a base station (Section 0080, control node is the based station (105)).
Regarding Claim 26, Gan teaches all of the claimed limitations recited in Claim 25.  Gan further teaches wherein the controlling node is a base station, and wherein the memory includes instructions executable by the processor to cause the base station to: communicate with a communication device through the repeater based on an application of the gain configuration information at the repeater (Figure 1, Section 0081, the communication would be adjusted based on the applied gain at the repeater and sent to the base station (105)).
Regarding Claim 27, Gan teaches all of the claimed limitations recited in Claim 25.  Gan further teaches coordinate selection of a transmission power level for use at a first communication device together with a gain value to be applied at the repeater based on at least one of: a target receive power level at a second communication device for a signal transmitted from the first communication device through the repeater to the second communication device; a target transmitter power consumption level; or a target maximum interference level (Figure 1, Section 0081, a particular power level will be achieved and received at the base station when the repeater applies the gain).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2012/0058719) in view of Gore et al. (US 8,849,186).
Regarding Claim 2, Gan teaches all of the claimed limitations recited in Claim 1.  Gan does not teach wherein the one or more power configuration parameters comprise a power headroom parameter associated with the repeater.
Gore, which also teaches the use of a repeater, teaches a power headroom parameter associate with the repeater (Claim 39, headroom of repeater associated with interference).
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to modify the system of Gan with the above features of Gore for the purpose of reducing inter-repeater interference as taught by Gore.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2012/0058719) in view of Rath (US 2005/0068902)
Regarding Claim 10, Gan teaches all of the claimed limitations recited in Claim 1.   Gan further teaches wherein the memory includes instructions executable by the processor to cause the repeater to: determine a first set of power configuration parameters specific to a first communication; determine a second set of power configuration parameters specific to a second communication, wherein the second set of power configuration parameters are different than the first set of power configuration parameters (Section 0080, the first interference report for a first communication can be sent, the second interference report for a second communication that occurs after the first communication can be sent, which can be different from the first interference report); and transmit the first set of power configuration parameters, the second set of power configuration parameters, or both, to the controlling node (Section 0080).
Gan does not teach a first communication beam and a second communication beam.
Rath, which also teaches the use of a repeater, teaches a first communication beam and a second communication beam (Section 0028, repeater switching beams thus rendering a plurality of beams).
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to modify the system of Gan with the above features of Rath for the purpose of providing a combination of high data rate and high coverage as taught by Rath. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2012/0058719) in view of Bandoh (US 2015/0003300)
Regarding Claim 11, Gan teaches all of the claimed limitations recited in Claim 1.   Gan further teaches transmit the first set of power configuration parameters, the second set of power configuration parameters, or both, to the controlling node (Section 0080).
Gan does not teach determine a first set of power configuration parameters specific to a first interface with the first communication device; determine a second set of power configuration parameters specific to a second interface with the second communication device, wherein the second set of power configuration parameters are different than the first set of power configuration parameters.
Bandoh, which also teaches the use of repeaters, teaches determine a first set of power configuration parameters specific to a first interface with the first communication device; determine a second set of power configuration parameters specific to a second interface with the second communication device (Section 0004, mutual interference between donor link and service link thus leading to an interference profile for the donor link and an interference profile for the service link), wherein the second set of power configuration parameters are different than the first set of power configuration parameters (Section 0004, mutual interference between donor link and service link thus leading to an interference profile for the donor link and an interference profile for the service link).
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to modify the system of Gan with the above features of Bandoh for the purpose of eliminating mutual interference between donor node and service node as taught by Bandoh.

Claim(s) 12 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2012/0058719) in view of Abedini et al. (US 2020/0280887)
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding Claim 12, Gan teaches all of the claimed limitations recited in Claim 1.   Gan does not teach one or more receive antennas; and one or more transmit antennas;  wherein the one or more receive antennas are configured to receive the communication as an analog millimeter wave signal based on receive beamforming; wherein the instructions executable by the processor to cause the repeater to apply the gain value comprise instructions executable by the processor to cause the repeater to amplify the analog millimeter wave signal without performing analog-to-digital conversion of the analog millimeter wave signal; and wherein the one or more transmit antennas are configured to transmit the amplified analog millimeter wave signal based on transmit beamforming.
Abedini, which also teaches the use of repeaters, teaches one or more receive antennas; and one or more transmit antennas (Figure 5A, Section 0070);  wherein the one or more receive antennas are configured to receive the communication as an analog millimeter wave signal based on receive beamforming (Figure 4, Section 0059); wherein the instructions executable by the processor to cause the repeater to apply the gain value comprise instructions executable by the processor to cause the repeater to amplify the analog millimeter wave signal without performing analog-to-digital conversion of the analog millimeter wave signal (Section 0040); and wherein the one or more transmit antennas are configured to transmit the amplified analog millimeter wave signal based on transmit beamforming (Section 0059).
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to modify the system of Gan with the above features of Abedini for the purpose of providing a repeater that can operate in the millimeter wave range thus providing higher capacity and lower latency as taught by Abedini.
Regarding Claim 13, Gan teaches all of the claimed limitations recited in Claim 1.   Gan does not teach wherein the repeater is a layer-1 millimeter wave repeater.
Abedini, which also teaches the use of repeaters, teaches wherein the repeater is a layer-1 millimeter wave repeater (Section 0040).
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to modify the system of Gan with the above features of Abedini for the purpose of providing a repeater that can operate in the millimeter wave range thus providing higher capacity and lower latency as taught by Abedini.
Regarding Claim 14, Gan teaches all of the claimed limitations recited in Claim 1.   Gan further teaches a controlling node transmitting gain configuration information (Section 0081).
Gan does not teach a power amplifier and a variable gain amplifier set based on the gain configuration information received from the controlling node.
Abedini, which also teaches the use of repeaters, teaches a power amplifier and a variable gain amplifier set based on the gain configuration information (Section 0071).
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to modify the system of Gan with the above features of Abedini for the purpose of providing a repeater that can operate in the millimeter wave range thus providing higher capacity and lower latency as taught by Abedini.

Claim(s) 16, 17, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2012/0058719) in view of Baldemair et al. (US 2011/0014911)
Regarding Claim 16, Gan teaches all of the claimed limitations recited in Claim 1.  Gan does not teach determine whether the received communication is an uplink communication or a downlink communication; and select the gain value based on the gain configuration information and the determination of whether the received communication is the uplink communication or the downlink communication.
Baldemair, which also teaches the use of repeaters, teaches determine whether the received communication is an uplink communication or a downlink communication (Section 0059, there would need to be a determination of uplink or downlink communication in order to select the appropriate gain); and select the gain value based on the gain configuration information and the determination of whether the received communication is the uplink communication or the downlink communication (Section 0059, selecting an uplink or downlink gain).
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to modify the system of Gan with the above features of Baldemair for the purpose of providing an efficient use of repeaters as taught by Baldemair.
Regarding Claim 17, The above Gan combination teaches all of the claimed limitations recited in Claim 16.  Baldemair further teaches wherein the instructions executable by the processor to cause the repeater to determine the gain value comprise instructions executable by the processor to cause the repeater to select the gain value differently when the received communication is the uplink communication than when the received communication is the downlink communication (Section 0059, selecting an uplink or downlink gain).
Regarding Claim 30, The above Gan combination teaches all of the claimed limitations recited in Claim 25.  Gan does not teach wherein the instructions executable by the processor to cause the controlling node to transmit the gain configuration information comprise instructions executable by the processor to cause the controlling node to specify a first gain value for use at the repeater for communications from a first communication device through the repeater to a second communication device and a second gain value, different than the first gain value, for use at the repeater for communications from the second communication device through the repeater to the first communication device.
Baldemair, which also teaches the use of repeaters, teaches specify a first gain value for use at the repeater for communications from a first communication device through the repeater to a second communication device and a second gain value, different than the first gain value, for use at the repeater for communications from the second communication device through the repeater to the first communication device (Section 0059, selecting an uplink gain for communication from the mobile to the base station via the repeater or selecting a downlink gain for communication from the base station to the mobile via the repeater).
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to modify the system of Gan with the above features of Baldemair for the purpose of providing an efficient use of repeaters as taught by Baldemair.

Claim(s) 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2012/0058719) in view of Hui et al. (US 2010/0173667)
Regarding Claim 19, Gan teaches all of the claimed limitations recited in Claim 1.  Gan further teaches transmit the one or more power configuration parameters (Figure 8a, Section 0080, repeater interference report is sent to the base station, which is the controlling node) and receive the gain configuration information (Figure 8a, Section 0081, set gain command is sent from the base station to the repeater); receive the communication and transmit the gain adjusted communication (Figure 1 shows repeater receiving a communication from a mobile (110), Section 0081, the communication would be adjusted based on the applied gain and sent to the base station (105)).
 Gan does not teach wherein the processor is configured to use a different radio access technology (RAT) to transmit the one or more power configuration parameters and receive the gain configuration information than the repeater uses to receive the communication and transmit the gain adjusted communication.
Hui, which also teaches the use of repeaters, teaches wherein the processor is configured to use a different radio access technology (RAT) (Figure 9, Abstract, multiple air interfaces).
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to modify the system of Gan with the above features of Hui for the purpose of providing a versatile repeater that supports multiple standards.
Regarding Claim 20, Gan teaches all of the claimed limitations recited in Claim 1.  Gan further teaches transmit the one or more power configuration parameters (Figure 8a, Section 0080, repeater interference report is sent to the base station, which is the controlling node) and receive the gain configuration information (Figure 8a, Section 0081, set gain command is sent from the base station to the repeater); receive the communication and transmit the gain adjusted communication (Figure 1 shows repeater receiving a communication from a mobile (110), Section 0081, the communication would be adjusted based on the applied gain and sent to the base station (105)).
 Gan does not teach wherein the processor is configured to use a different frequency range within a same radio access technology (RAT) to transmit the one or more power configuration parameters and receive the gain configuration information than the repeater uses to receive the communication and transmit the gain adjusted communication.
Hui, which also teaches the use of repeaters, teaches wherein the processor is configured to use a different frequency range within a same radio access technology (RAT) (Section 0042, multiple frequency bands).
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to modify the system of Gan with the above features of Hui for the purpose of providing a versatile repeater that supports multiple standards.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2012/0058719) in view of Liu et al. (US 2020/0266958)
Regarding Claim 21, Gan teaches all of the claimed limitations recited in Claim 1.  Gan further teaches transmit the one or more power configuration parameters (Figure 8a, Section 0080, repeater interference report is sent to the base station, which is the controlling node) and receive the gain configuration information (Figure 8a, Section 0081, set gain command is sent from the base station to the repeater); receive the communication and transmit the gain adjusted communication (Figure 1 shows repeater receiving a communication from a mobile (110), Section 0081, the communication would be adjusted based on the applied gain and sent to the base station (105)).
Gan does not teach wherein the processor is configured to use a different bandwidth part within a same frequency range of a same radio access technology (RAT) to transmit the one or more power configuration parameters and receive the gain configuration information than the repeater uses to receive the communication and transmit the gain adjusted communication.
Liu, which also teaches a wireless communication system, teaches wherein the processor is configured to use a different bandwidth part within a same frequency range of a same radio access technology (RAT) (Section 0007).
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to modify the system of Gan with the above features of Liu for the purpose of saving power as taught by Liu.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2012/0058719) in view of Gore et al. (US 2013/0077556)
Regarding Claim 28, Gan teaches all of the claimed limitations recited in Claim 25.  Gan further teaches wherein the memory includes instructions executable by the processor to cause the controlling node to: receive a received power report from at least one of the repeater or a first communication device (Section 0080); wherein the instructions executable by the processor to cause the controlling node to determine the gain configuration information for the repeater comprise instructions executable by the processor to cause the controlling node to select a gain value for use at the repeater based on the one or more power configuration parameters associated with the repeater (Sections 0080, 0081).
Gan does not teach determine a path loss experienced between the first communication device and a second communication device through the repeater based on the received power report; wherein the instructions executable by the processor to cause the controlling node to determine the gain configuration information for the repeater comprise instructions executable by the processor to cause the controlling node to select a gain value for use at the repeater based on the path loss determination.
Gore, which also teaches the use of repeaters, teaches determine a path loss experienced between the first communication device and a second communication device through the repeater based on the received power report (Section 0010, the path loss between the base station and the repeater is a part of the path loss experienced between said base station through the repeater to the mobile); wherein the instructions executable by the processor to cause the controlling node to determine the gain configuration information for the repeater comprise instructions executable by the processor to cause the controlling node to select a gain value for use at the repeater based on the path loss determination (Section 0010).
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to modify the system of Gan with the above features of Gore for the purpose of reducing the noise floor seen at the receiver of the base station as taught by Gore.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2012/0058719) in view of Lee et al. (US 2008/0064354)
Regarding Claim 29, Gan teaches all of the claimed limitations recited in Claim 25.  Gan further teaches wherein the memory includes instructions executable by the processor to cause the controlling node to: wherein the instructions executable by the processor to cause the controlling node to determine the gain configuration information for the repeater comprise instructions executable by the processor to cause the controlling node to select a gain value for use at the repeater based on the one or more power configuration parameters associated with the repeater (Sections 0080, 0081).
Gan does not teach determine a transmission power level used by a first communication device; determine a received power level at a second communication device; and determine a path loss experienced between the first communication device and the second communication device through the repeater based on the transmission power level and the received power level; wherein the instructions executable by the processor to cause the controlling node to determine the gain configuration information for the repeater comprise instructions executable by the processor to cause the controlling node to select a gain value for use at the repeater based on the path loss determination.
Lee, which also teaches the use of repeaters, teaches determine a transmission power level used by a first communication device (Sections 0026, 0027, base station TX power information); determine a received power level at a second communication device (Section 0029, power reception, the reception power from the base station comprises reception power at the mobile); and determine a path loss experienced between the first communication device and the second communication device through the repeater based on the transmission power level and the received power level (Section 0030, the path loss between the base station and the repeater is a part of the path loss experienced between said base station through the repeater to the mobile); wherein the instructions executable by the processor to cause the controlling node to determine the gain configuration information for the repeater comprise instructions executable by the processor to cause the controlling node to select a gain value for use at the repeater based on the path loss determination (Section 0031, gain set based on the path loss).
It would have been obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to modify the system of Gan with the above features of Lee for the purpose of accurately determining path loss as taught by Lee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
October 4, 2022